IN THE SUPREME COURT OF THE STATE OF IDAHO
                                 Docket No. 42219
STATE OF IDAHO,                                    )
                                                   )
                                                             Boise, January 2016 Term
     Plaintiff-Respondent,                         )
                                                   )
                                                             2016 Opinion No. 13
v.                                                 )
                                                   )
                                                             Filed: February 25, 2016
JORGE ENRIQUE RODRIGUEZ,                           )
                                                   )
                                                             Stephen W. Kenyon, Clerk
     Defendant-Appellant.                          )
                                                   )
        Appeal from the District Court of the Second Judicial District, State of Idaho, Nez
        Perce County. Hon. Carl B. Kerrick, District Judge.

        Judgment of conviction and sentence, affirmed.

        Sara B. Thomas, State Appellate Public Defender, Boise, for appellant. Jason
        Pintler argued.

        Hon. Lawrence G. Wasden, Idaho Attorney General, Boise, for respondent.
        Jessica Lorello argued.

                             _________________________________

PER CURIAM.

        Rodriguez makes the same argument as the Appellant in State v. McIntosh, No. 41910
(Idaho Feb. 25, 2016); and upon the authority of that case, and for the reasons therein stated, we
affirm the district court.